Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9 and 16 are independent and have been amended.  Some of the dependent Claims have also been amended  
This Application was published as U.S. 20200098384.
Priority 20 September 2018.
Applicant’s arguments are moot in view of the new grounds of rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection over Kim.
Claim 1 as amended provides:
1.  A method for pulmonary condition monitoring, comprising: 
providing initial phrase criteria comprising jitter or shimmer; 
selecting, a phrase from an utterance of a user of an electronic device, based on using the initial phrase criteria;
identifying at least one speech feature that is associated with one or more pulmonary conditions within the phrase; and


The remaining independent Claims have similar scope.

    PNG
    media_image1.png
    321
    583
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    281
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    78
    572
    media_image3.png
    Greyscale


	This is just the generation of the “phrase bank 330.”
	This “phrase bank 330” is used by the “phrase spotting 310” process of Figure 3 as shown below.

    PNG
    media_image4.png
    578
    784
    media_image4.png
    Greyscale

The Claim appears to be bringing together the processes of creation of the “phrase bank 330” in Figure 5 and then performing “phrase spotting 310” of Figure 3 by the use of the previously generated “phrase bank 330.”  
However, many necessary steps are missing from the Claim such as those that are shown in the following exemplary language:

generating a phrase bank consisting of phrases to be used for the pulmonary condition monitoring; and
utilizing the phrase bank for the pulmonary condition monitoring,
wherein the generating of the phrase bank comprises:
[[providing]] receiving initial phrase criteria comprising jitter or shimmer[[;]] , 
selecting [[, a phrase from an utterance of a user of an electronic device,]] one or more phrases from a collection of phrases based on using the initial phrase criteria [[;]], wherein the selected phrases satisfy the initial phrase criteria, and
generating the phrase bank from of the selected phrases; and
wherein the utilizing of the phrase bank for the pulmonary condition monitoring comprises:
receiving speech at an electronic device from a user of the electronic device; 
phrase spotting a phrase included in the phrase bank in the speech of the user;
identifying at least one speech feature that is associated with one or more pulmonary conditions within the spotted phrase; and
determining a pulmonary condition based on analysis of the at least one speech feature.

Nevertheless, a reference Kim (U.S. 20180322961) was located that teaches using shimmer or jitter as acoustic features that are used for selection of prompts to be used for diagnosis of a medical condition.  The “prompts” in Kim are defined as: 
[0164] In certain embodiments, the interface module 1108 (e.g., in cooperation with the query module 1102), may prompt a user to recite a passage (e.g., a passage including sentences, sets of words, letters, numbers, monosyllables, or the like). The interface module 1108 may prompt the user to recite the same passage and/or set of passages each time data is collected (e.g., baseline response data collection, test case response data collection, medical trial screening data collection, medical trial data collection, or the like).
In other words, generating a phrase bank or corpus of phrases that can be used for diagnosis of a medical condition based on the fact that these phrases have particular shimmer or jitter features is taught by Kim.
Kim teaches in Figures 5 and 7 that Acoustic Features (210, 520) and Language Features (230, 530) are determined to yield Features (“feature selection 540” “select a plurality of features … 760”) that are best for determining a physical condition of the speaker who provided the speech.  These selected features (540, 760) have the most diagnostic value (Figures 6A and 6B).  The “prompts” selected at 860 in Figure 8 are selected/generated in order to elicit speech from the user that includes the selected acoustic features (namely particular shimmer or jitter).  In some situations, like shown in Figure 4, the “prompts” are questions that cause the user to answer the prompt by providing speech.  In other situations, the prompt tells the user to read from a passage. “[0115] … Prompts that ask a user to read a presented passage will generally result in speech of the words in the passage ….”  In this situation, “selecting a prompt 860” and using it (870) is selecting “passages” / “phrases” that are most revealing in terms of their acoustic and language features (shimmer or jitter or both) for diagnosing a medical condition.  
Further, presenting the “prompts” / “phrases” to the patient so that he utters the “prompt” / “phrase” and then his particular condition can be diagnosed is also taught by Kim.  See Figure 12 of Kim.  In Figure 12, when the model trained with such prompts/ phrases is used to diagnose the patient, “Question the user 1202” can be asking the user to say a particular phrase and then “receive response 1204” analyzes the received phrase for particular acoustic and language features including shimmer and jitter.  “[0172] FIG. 12 depicts one embodiment of a method 1200 for medical assessment based on voice. The method 1200 begins, and a query module 1102 questions 1202 a user (e.g., audibly from a speaker of a computing device 102, textually on an electronic screen of a computing device 102, or the like).”  “[0173] A response module 1104 receives 1204 a response of the user (e.g., a verbal response from a microphone of a computing device 102 ….”
Kim does not teach the “phrase spotting” of the instant Application.  Kim, instead of looking for the particularly appropriate phrases in the speech of the user, presents the proper prompts that include the appropriate phrase to the user/patient for the user/patient to repeat it.  The current language of the presented Claim, however, leaves out several steps such that the current phrase spotting can be mapped to Kim as well as shown below.
The phrase spotting is taught by the previously applied Harper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (U.S. 2018/0240535) in view of Kim (U.S. 2018/0322961).
Regarding Claim 1, Harper teaches:
1. A method for pulmonary condition monitoring, [Harper, [0031] cough and [0034] pulmonary disease.  “[0031] As another example, states or status of Coughing frequency and severity may be detected based on vocal biomarkers ….”  “[0034] As another example, states or status of Chronic Obstructive Pulmonary Disease (COPD) may be detected based on vocal biomarkers described in Voice Analysis in individuals with chronic obstructive pulmonary disease (Anuradha Shastry et al.).” ]
providing initial phrase criteria comprising jitter or shimmer; [Harper in Figures 1, 112,  3, 328, 4, 402, and 5, 502 includes either a “biomarker extraction module 112, 328” or “extracts biomarker features 402, 502” and in order to so the “biomarkers” have to be provided to the system ahead of time.  The “biomarkers” are “vocal biomarkers” and teach the “initial phrase criteria” of the Claim.  See [0031] and [0034] above.  “[0025] … 2) classifies a user voice sample to a predetermined health or physiological state ….”  “[0036] …The voice biomarker extractor 112 extracts a plurality of acoustic features from the sample of speech, and the classification unit 114 classifies a user state or status from the plurality of acoustic features….”] [The vocal biomarkers are not taught to include jitter or shimmer.]
selecting, a phrase from an utterance of a user of an electronic device, based on using the initial phrase criteria; [Harper, Figure 1 shows the Device 100 which is an intelligent automated assistant with a voice interface.  Figure 3, “utterance of interest detector 326,” Figure 5, “detect utterance of interest 511.”  This utterance is identified by matching it against a pre-stored set of phrases/ “predetermined time-domain template.”   The predetermined templates / “utterances of interest” are selected such that they can reveal the condition of the patient according to the “vocal biomarkers” / “initial phrase criteria.”  “[0044] … Still preferable, according to an embodiment of present invention, an utterance-of-interest detector 326 determines a received voice sample as one that contains a predetermined utterance of interest by determining, according to one of plurality of biomarkers, that a received audio sample contains a predetermined utterance by matching the audio sample to a predetermined time-domain template.”  “4. The system of claim 2, further comprising: an utterance-of-interest detector for determining a received voice sample as one that contains a predetermined utterance of interest, from which one of a plurality of voice biomarkers can be extracted.” “8. The system of claim 4, wherein the utterance-of-interest detector determines a received voice sample as one that contains a predetermined utterance of interest by determining, according to one of plurality of biomarkers, that a received audio sample contains a predetermined utterance by matching the audio sample to a predetermined time-domain template.” “[0002] The present invention relates to intelligent assistants. More specifically, embodiments of the present invention relate to intelligent automated assistants that can be used to perform a health assessment by collecting and analyzing a voice sample.”]
identifying at least one speech feature that is associated with one or more pulmonary conditions within the phrase; and [Harper, Figure 4, “receive voice sample 401” to “extract biomarker features 402” which is done with the goal of “classify health status 403.”  Figure 5, “receive voice sample 501” and “extract biomarker features 502.”  “[0036] … The voice biomarker extractor 112 extracts a plurality of acoustic features from the sample of speech, and the classification unit 114 classifies a user state or status from the plurality of acoustic features….”  “[0034] As another example, states or status of Chronic Obstructive Pulmonary Disease (COPD) may be detected based on vocal biomarkers described in Voice Analysis in individuals with chronic obstructive pulmonary disease (Anuradha Shastry et al.).”]
determining a pulmonary condition based on analysis of the at least one speech feature.  [Harper, Figure 4, “classify health status 403.”  Figure 5, “classify health status 503.”  “[0036] … The voice biomarker extractor 112 extracts a plurality of acoustic features from the sample of speech, and the classification unit 114 classifies a user state or status from the plurality of acoustic features….”  “[0045] … a step 403 of classifying the received voice samples to one of plurality of predetermined health states according to the extracted biomarkers ….”  “[0049] … After the user voice sample is received in step 501, in step 502, the voice biomarker extraction is repeated, and in step 503 the voice sample is analyzed and classified to determine the user's health state.”  See [0034] above and “[0031] As another example, states or status of Coughing frequency and severity may be detected based on vocal biomarkers ….”]

    PNG
    media_image5.png
    624
    441
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    661
    478
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    691
    496
    media_image7.png
    Greyscale
                   
    PNG
    media_image8.png
    623
    427
    media_image8.png
    Greyscale

Harper does not mention the use of jitter and shimmer as included in the types of biomarker features that are either provided to the system as criteria or that are extracted from the voice sample. 
Kim teaches and suggests:
1.  A method for pulmonary condition monitoring, [Kim does not mention heart or breathing, but it does refer to diagnosis of “medical conditions” in a generic fashion.  “[0002] This invention relates to voice analysis and more particularly relates to the automated assessment and diagnosis of one or more medical conditions based on collected voice samples.”] comprising: 
providing initial phrase criteria comprising jitter or shimmer; [Kim expressly teaches the use of shimmer or jitter as pertinent acoustic features that are used for selection of verbal prompts / phrases that the user must speak in order for the system to analyze his medical condition.  Figure 5 shows examples of “prompts” that are provided   “[0063] … For example, acoustic features may include mel-frequency cepstral coefficients, perceptual linear prediction features, jitter, or shimmer.”  “[0075] Now presented are examples of features that may be used to diagnose a medical condition.”  “[0077] The following are non-limiting examples of short-time segment features: … voice quality features (such as jitter, jitter of jitter, shimmer, or harmonics-to-noise ratio) ….”]
selecting, a phrase from an utterance of a user of an electronic device, based on using the initial phrase criteria; [ This limitation is suggested by Kim.  Kim presents the prompt to the user and asks him to read it out.  Kim also asks questions/prompts that elicit the type of response that would include indicators of the condition.  Thus, Kim may be selecting the appropriate phrases that correspond to the key features from the utterance of the user. “[0062] FIG. 2 is an example system 200 for processing speech data with a mathematical model to perform a medical diagnosis. In processing the speech data, features may be computed from the speech data, and then the features may be processed by the mathematical model. Any appropriate type of features may be used.”   “[0164] In certain embodiments, the interface module 1108 (e.g., in cooperation with the query module 1102), may prompt a user to recite a passage (e.g., a passage including sentences, sets of words, letters, numbers, monosyllables, or the like). ….”]
identifying at least one speech feature that is associated with one or more pulmonary conditions within the phrase; and [Kim, the point of Kim is diagnosing a condition of the user based on his response which may be audible response and by evaluating acoustic and language features of the speech of the user. In Figure 12, when the model trained with such prompts/ phrases is used to diagnose the patient, “Question the user 1202” can be asking the user to say a particular phrase and then “receive response 1204” “[0172] FIG. 12 depicts one embodiment of a method 1200 for medical assessment based on voice. The method 1200 begins, and a query module 1102 questions 1202 a user (e.g., audibly from a speaker of a computing device 102, textually on an electronic screen of a computing device 102, or the like).”  “[0173] A response module 1104 receives 1204 a response of the user (e.g., a verbal response from a microphone of a computing device 102 ….” ]
determining a pulmonary condition based on analysis of the at least one speech feature. [Kim, Figure 12, “Assess medical condition 1206.”]
Harper and Kim pertain to determination of health conditions from speech and it would have been obvious to combine the feature of Kim that uses jitter and shimmer has characteristics that are provided to the system as indicators of illness with the system of Harper that does not mention these two parameters expressly in order to provide a broader range of parameters for comparison.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Harper teaches or suggests:
2. The method of claim 1, wherein: 
the at least one speech feature includes one of: pause within the phrase, vowel within the phrase, or a combination thereof; [Harper does not teach the listed features inside the reference although it may include them by reference to other literature.]
the analysis of the at least one speech feature includes comparing the speech feature with a knowledge base; [Harper, Figure 5, 511, 502 and 503 teach the “analysis of the … speech feature” and at 503, in order to classify the received voice sample as belonging to one of the predetermined health states, the “utterance of interest” must first be detected and this is detected from “matching the audio sample to a pre-determined time-domain template”  (See [0050].)  This step teaches or at least suggests the limitation because there has to be a database/ knowledge base of suitable templates.  (In the instant Specification, the “knowledge base” is the “phrase bank/dictionary 330” of Figure 3.  See [0082] of the published Application.)]
the initial phrase criteria further comprising one or more of pronunciation or breathing time, [Harper teaches several conditions that are related to “breathing time” and therefore suggests that “breathing time” would be one of the biomarker features/ “initial phrase criteria” that the system looks for:  “[0035] … Similarly, states or status of confusion, agitation, … , breathlessness, …, congestive heart disease, …  asthma, respiratory viral infection, influenza infection, ….”] 
the phrase selected from the plurality of phrases is obtained from interaction with voice assistant; and [Harper, Figure 1, the “user 10” is interacting with the voice enable intelligent assistant 100 and collects samples of speech input by the user.  “[0036] As shown in FIG. 1, an embodiment of the present invention provides a system 100 for activating a cued health assessment according to a classified health state or a status of a user 10. The system 100 includes a cued voice sample collector 102 adapted to collect a sample of speech, and a passive voice sample collector 104 adapted to contiguously collect samples of speech, a processing module 108 including a voice biomarker extractor 112 and a health state classification unit 114, and a voice sample scheduler (cued assessment activator) 110. …”]
the selected phrase includes at least a portion of the initial phrase criteria. [Harper, Figure 3, “utterance of interest detector 326.”  Harper selects only those utterances that include the voice biomarkers / “initial phrase criteria.”  “4. The system of claim 2, further comprising: an utterance-of-interest detector for determining a received voice sample as one that contains a predetermined utterance of interest, from which one of a plurality of voice biomarkers can be extracted.”]
Harper makes references to “vocal biomarkers” for a large number of various medical conditions in [0026] to [0034] but instead of listing the biomarkers refers to the publications that pertain to each medical condition.  Thus, while if one were to refer to the publications that are listed in Harper one would find the listed features of this Claim, the features are not directly present in Harper.
Kim teaches:
the at least one speech feature includes one of: pause within the phrase, vowel within the phrase, or a combination thereof; [Kim teaches that the “language features” that it uses for determining a condition include the pauses and vowels in the speech:  “[0067] Language feature computation component 230… For example, the speech recognition results may include a word lattice that includes multiple possible sequences of words, information about pause fillers, and the timings of words, syllables, vowels, pause fillers, or any other unit of speech.”]
the analysis of the at least one speech feature includes comparing the speech feature with a knowledge base; [Kim, Figure 12, “assess medical condition 1206.”  The analysis step of Claim 1 is for determination of the medical condition.  “[0044] A voice module 104 may compare a user's answers to previous answers from when the user was healthy (e.g., to baseline answers). …”  “[0045] … In some embodiments, a voice module 104 may compare results of a voice assessment and/or model for medical trial and/or study participants with results of a questionnaire or other test, may provide a score similar to and/or on the same scale as a questionnaire or other test, or the like….”   (In the instant Specification, the “knowledge base” is the “phrase bank/dictionary 330” of Figure 3.  See [0082] of the published Application.)]
the initial phrase criteria further comprising one or more of pronunciation or breathing time, [Kim, “[0069] …another example, features relating to the pronunciation of vowels, syllables, or words may be important for Parkinson's disease ….”]
the phrase selected from the plurality of phrases is obtained from interaction with voice assistant; and [Kim, Figure 1, “voice module 104A” teaches the “voice assistant.”  “[0043] A voice module 104 may interact with a user, asking questions verbally, recording the user's vocal responses, determining whether a response is accurate, or the like…..”]
the selected phrase includes at least a portion of the initial phrase criteria. [Kim teaches that the prompts are provided to the user such that the response would include the language or acoustic features that provide the most diagnostic information.  What the user says in response to prompt would include the “selected phrase” which will be selected to be most informational.]
Harper and Kim pertain to determination of health conditions from speech and it would have been obvious to combine the feature of Kim that uses pause and vowel has features of speech that are provided to the system as indicators of illness with the system of Harper that does not mention these two parameters expressly in order to provide a broader range of parameters for comparison.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.


Regarding Claim 6, Harper teaches or suggests:
6. The method of claim 1, further comprising: 
receiving a context accompanying the utterance; and [Harper, Figure 1, “contextual data collector 106.”  “[0037] As shown in FIG. 1, the system 100 can further couple with a contextual data collector 106 and a user interface device 116 to collect additional contextual health data from user 10. The performance of system 100 can be furthermore improved by the contextual data such as those activity measurements obtained from accelerometers, light sensors, screen use and interaction data, and phone call, messaging, or data use.”]
determining the pulmonary condition based on analysis of the at least one speech feature in view of the context, [Harper, Figure 1 and “[0037] …  The performance of system 100 can be furthermore improved by the contextual data …” Harper emphasizes that its system is “contextually aware.]
wherein the context comprises at least one of air quality information, command content information, opportunistic physiological data or a combination thereof, and [Harper teaches that its contextual data include additional contextual health data which teaches the “opportunistic physiological data” of the Claim.  “[0037] As shown in FIG. 1, the system 100 can further couple with a contextual data collector 106 and a user interface device 116 to collect additional contextual health data from user 10. The performance of system 100 can be furthermore improved by the contextual data such as those activity measurements obtained from accelerometers, light sensors, screen use and interaction data, and phone call, messaging, or data use.”]  
the command content comprises content of a search command.  [This is not taught by Harper but is not necessary either because of the “at least one” in the Claim.  Harper recognizes voice commands based on content and also teaches that the voice commands can be “non-linguistic vocal features” which as shown in Figure 5, 510, can be used for identifying the user:  “[0017] Activation of existing voice interactive systems is achieved either through physical manipulation of the device (e.g. a button push) or via passive pattern-matching analysis of voice to detect certain words or phrases that a system is pre-configured or trained to recognize as activation commands….The use of non-linguistic vocal features to activate the system can enable a much broader and richer interaction interface and creates the possibility for a range of additional functions for voice interactive devices beyond semantic control and responses.” ]

Claim 9 is a device claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, the processor and memory of the Claim are taught by Harper in the “processor (DSP) 210 /CPU 212” and “stored instruction set” that would inherently require a “memory,” that is taught: “[0040] Also shown in FIG. 2, is an embodiment of the processing module 208. According to an embodiment of the present invention, the processing module 208 includes a digital signal processor 210. The digital signal processor can be coupled to the audio data collector 202 to extract the plurality of acoustic features from the sample of speech. In other words, when the digital signal processor 210 executes a stored instruction set, it performs the functions of the voice biomarker extractor 112 (see FIG. 1). The processing module also includes a general-purpose processor 212. The general-purpose digital processing can be coupled to an output of the digital signal processor 210 (see voice biomarker extractor 112 in FIG. 1) to receive the plurality of acoustic features and classifies the sample of speech to a predetermined status of the user. In other words, when the general-purpose processor 212 executes a stored instruction set, it performs the functions of the classification unit 114 and the functions of the health assessment (cued or passive) activator and scheduler 110 (see FIG. 1).”

Claim 9 is a device claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, the processor and memory of the Claim are taught by Harper, Figure 2, “CPU 212” and inherently from the description of the device as computer and smartphone in [0005] and in [0036] and the various modules shown in Figure 3.

Claim 10 is a device claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.  

Claim 13 is a device claim with limitations corresponding to the limitations of Claims 6 and is rejected under similar rationale.  

Claim 16 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.  Additionally, the “non-transitory processor-readable medium” of the Claim is taught by Harper: “[0016] Methods, systems, and computer readable storage medium related to operating an intelligent and context-aware automated assistant are disclosed herein…..”

Claim 17 is a computer program product system claim with limitations corresponding to the limitations of method Claim 2 and the top limitation of Claim 3 (mapped to Kim) and is rejected under similar rationale. Claim 3 is rejected below with an additional reference that includes the definitions of Shimmer and Jitter for which another reference had to be added.
17. The non-transitory processor-readable medium of claim 16, wherein the method further comprises:
updating the knowledge base as a result of the analysis of the at least one speech feature; [First limitation of Claim 3 mapped to Figure 5, model training of Kim]
wherein: [The remaining part of this Claim is Claim 2]
the at least one speech feature includes one of:
pause within the phrase, vowel within the phrase, or a combination thereof; and
the analysis of the at least one speech feature includes comparing the speech feature with a knowledge base;
the initial phrase criteria further comprising one or more of pronunciation, or breathing time;
the phrase selected from the plurality of phrases is obtained from interaction with a voice assistant; and
the selected phrase includes at least a portion of the initial phrase criteria.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim in view of Farrus (M. Farrús, J. Hernando, and P. Ejarque, "Jitter and Shimmer Measurements for Speaker Recognition," Eurospeech, Antwerp, Belgium, 2007.)
Regarding Claim 3, Harper does not mention shimmer or jitter.
Kim teaches:
3. The method of claim 2, further comprising: 
updating the knowledge base as a result of the analysis of the at least one speech feature; [Kim, Figure 5, “model training 550” takes “feature selection 540” as input and operates in a training loop which means that it keeps getting updated.]
wherein jitter comprises consistency of localized periodicity for voice sounds, and shimmer comprises consistency of localized vocal amplitude for the voiced sounds. [Kim teaches the use of Shimmer and Jitter as “acoustic features” used for determination of a condition but does not provide a definition for them.  [0063] and [0077].]
The added limitation provides a definition of jitter and shimmer. This concept is understood in reference such as Kim which points to using shimmer and jitter.
However separate references added which includes the express definition.

Farus teaches:
wherein jitter comprises consistency of localized periodicity for voice sounds, and shimmer comprises consistency of localized vocal amplitude for the voiced sounds.  [This limitation provides a definition for jitter and shimmer.  This definition is available in the literature as provided below.  The definition of jitter may also be found in Wikipedia as provided in the conclusion section of this Action.]

    PNG
    media_image9.png
    463
    573
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    524
    564
    media_image10.png
    Greyscale

Harper, Kim, and Farrus all pertain to analysis of speech and it would have been obvious to include the particular definition of jitter and shimmer from the cited publication with the combination for completeness.  This definition is understood from the Kim reference which teaches the use of jitter and shimmer in its analysis.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim in view of Shrivastav (U.S. 2012/0265024).
Regarding Claim 4, Harper, Figures 2 and 5, includes “language feature computation 230” which takes into account language features of a recognized speech and mentions “segment-dependent dynamics” related to predicting Parkinson’s disease but does not discuss it further.  Kim does not teach this feature either.
Shrivastav teaches:
4. The method of claim 1, further comprising: 
retrieving an expected position of at least one speech segment based on a knowledge base; and [Shrivastav, teaches that speech recognition is performed to recognize words, phrases, or sentences (segments) and phrase or sentence complexity is determined based on the number and order/position of syntactical categories found in the speech sample.  “8. The method according to claim 1, wherein performing the signal analysis to identify acoustic measures or language markers from the speech sample comprises identifying the language markers by: performing an automatic speech recognition process to recognize words, phrases, or sentences; classifying the recognized words, phrases, or sentences into syntactical categories; and determining phrase and/or sentence complexity by evaluating a number and order of syntactical categories found in the speech sample.”  “[0067] For language analysis, the user's language is analyzed for language patterns in a language marker module 515. The language marker module 515 can include an automatic speech recognition (ASR) module 507 and a language module 508. As shown in FIG. 7, according to one embodiment, the user's language is transcripted via the ASR module 507, which can incorporate large vocabulary systems, word spotting, and phoneme recognition. Then, once the words (language) are determined by ASR, recognized words (and phrases and sentences) can be classified into syntactical categories in the language module 508. For example, recognized words can be classified as nouns, verbs, and adjectives. Then, phrase and/or sentence complexity can be determined by, for example, evaluating the number and order of various syntactical categories that occur in someone's speech. In one embodiment, a primary analysis 509 for syntax coding can be performed to classify the recognized words/language. The syntax coding can be accomplished by a dictionary look-up. A secondary analysis 510 for sentence/phrase complexity can be performed to determine the complexity and usage of the language. A reduction in sentence complexity can be an indicator of a neurological disease. In addition, certain neurological diseases, such as Alzheimer's, cause particular language patterns to emerge. Such language patterns can be determined via the secondary analysis.”]
determining position of the at least one speech segment based on the expected position and generate the at least one speech feature for the at least one speech segment. [Shrivastav, a particular syntax is expected and deviations from this syntax, on in the case some disorders conforming to a disease-indicating syntax, indicates presence or absence of a medical condition.  “[0032] Using acoustic measures as a biomarker involves evaluating changes in various aspects (or subsystems of speech) over time. … The analyses may also include, but is not limited to, analyses of the number of words spoken, the types of words (e.g. nouns, verbs, adjectives, articles, etc.) grammatical complexity of the phrases and/or sentence, the number of occurrence of specific words/phrases in conversation, or instances of dysfluencies such as pauses, hesitations or repetitions of words or part-words. The analysis may also evaluate, as an alternative or in addition, the frequency (i.e. the number of occurrences), the intensity (i.e. the strength), or other characteristics of cough during a conversation. Of course, embodiments are not limited to these listed, and other measures from a speech sample can be taken and analyzed.”  “[0042] Similarly to PD (Parkinson’s Disease), the biomarkers for Alzheimer's disease may include the measures described above as well as detailed analyses of the speaker's language characteristics….”]
Harper, Kim, and Shrivastav pertain to determining pulmonary conditions that may impact cognitive ability or neurological diseases that directly impact cognitive ability and it would have been obvious to combine the use of sentence structure (position and location of phrases and sentence segments) from Shrivastav with the system of combination that evaluates the language of the user for content and context in order to add another measure for determining some type of impairment and as combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 11 is a device claim with limitations corresponding to the limitations of Claims 3 and 4 and is rejected under similar rationale.  
11. The electronic device of claim 9, wherein the process is further configured to:
update the knowledge base as a result of the analysis of the at least one speech feature; (Claim 3, first limitation that is mapped to Kim.)
retrieve an expected position of at least one speech segment based on a knowledge base; and (Claim 4)
determine position of the at least one speech segment based on the expected position and generate the at least one speech feature for the at least one speech segment. (Claim 4)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim in view of Michaelis (U.S. 7,529,670).
Regarding Claim 5, Harper does not discuss pauses although it mentions “[0031] … states or status of Coughing frequency and severity may be detected based on vocal biomarkers ….”  
Kim teaches:
5. The method of claim 2, further comprising: 
identifying at least one pause within the phrase; and [Kim, “[0064] The features may include language features where language features are computed using the results of a speech recognition. For example, language features may include a speaking rate (e.g., the number of vowels or syllables per second), a number of pause fillers (e.g., "ums" and "ahs"), the difficulty of words (e.g., less common words), or the parts of speech of words following pause fillers.”]
determining the pulmonary condition based on analysis of pause duration and pause pattern of the at least one pause. [Kim does not mention pulmonary conditions.]
Michaelis more expressly teaches:
determining the pulmonary condition based on analysis of pause duration and pause pattern of the at least one pause. [Michaelis teaches that a pause of particular duration / length indicates a pulmonary condition:  “9. The method of claim 1, wherein the first and second states reflect a pulmonary state of the user and wherein step (b) comprises the substep: (B1) detecting a pause of at least a predetermined length between temporally adjacent utterances of the user, the detected pause being assumed to be associated with a transition between temporally adjacent inhalation and exhalation cycles, wherein the approximate time is measured relative to a selected part of the pause based on the assumption that, at the selected part of the pause, the user's lungs are at or near full capacity.”  Col. 10, lines 4-14.]
Harper, Kim, and Michaelis pertain to determining health conditions based on voice analysis  which would include breathing and pausing patterns (see Kim above) and it would have been obvious to combine the more detailed features of evaluating pause duration with the system of the combination that does not expressly sate this particular feature of a pause for completeness and as combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 7-8, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim in view of Schmidt (U.S. 20110184250).
Regarding Claim 7, Harper teaches:
7. The method of claim 6, wherein: 
the utterance is obtained passively or proactively from the user of the electronic device; [Harper, Figure 1, “cued voice sample collector 102” and “passive voice sample collector 104.”  Harper teaches that it can collect the voice via a passive activation method. Figure 5, “schedule passive collection 507.”  “[0036] As shown in FIG. 1, an embodiment of the present invention provides a system 100 for activating a cued health assessment according to a classified health state or a status of a user 10. The system 100 includes a cued voice sample collector 102 adapted to collect a sample of speech, and a passive voice sample collector 104 adapted to contiguously collect samples of speech, ….” ]
a baseline model captures correlation and dependencies between one or more speech features and the selected phrase for a condition; [Harper, Figure 3, “health state classifier 329” and Figure 4, “classify health status 403” use statistical models that show the correlation between the biomarker/speech feature and the health condition:  “[0048] In other embodiments, the classification can be performed with other established statistical algorithms and methods well-known in the art, useful as models or useful in designing predictive models ….”  The models listed in this paragraph use correlation:  several types of regression models are used and which capture a correlation.]
the baseline model is personalized as a result of interaction between the user of the electronic device and a voice assistant coupled to the electronic device; and [Harper, Figure 1, the device 100 is a smart assistant device and Figure 3, “speaker identification module 324” indicates that the “model is personalized”:  “[0002] The present invention relates to intelligent assistants. More specifically, embodiments of the present invention relate to intelligent automated assistants that can be used to perform a health assessment by collecting and analyzing a voice sample.”  “[0043] … Furthermore, it is preferable that a speaker identification module 324 is coupled to receive the voice-activity detected audio sample. In this manner, the audio sample can be validated to be a consented voice sample from an intentional user.”]
the opportunistic physiological data is received from a smart electronic device. [Harper, the “opportunistic physiological data” is obtained by the “passive voice sample collector 104.”  Passively/ opportunistically collects voice sample which isused as a type of physiological data.  The device of Harper is paired with a health assessment module that is triggered when the vocal biomarker indicates a problem. Figure 4, “activate cued assessment 405.”  “[0003] Digital health assessments are conventionally gathered with survey instruments, or health screening devices, e.g. stethoscopes, blood pressure and heart rate monitors. ….”  “[0008] …The system also includes a voice sample scheduler for activating a cued health assessment module when the classified health state is a clinically actionable health state.”]
Harper identifies a user before analyzing his voice but does not teach that the baseline model for detecting the utterances (instant Application, Figure 3, baseline model 320) is personalized as a result of interaction of the device with a particular user.
Neither does Kim.
Schmidt teaches personalized models for each patient:
the baseline model is personalized as a result of interaction between the user of the electronic device and a voice assistant coupled to the electronic device; [Schmidt, Figure 10.  “[[0126] The model predictive control methodology 400 is the fundamental feedback strategy used to provide early warning for chronic disease management. In a specific embodiment, the desired control set-point range, also termed as the total trigger burden for the patient, is first established. For example, in asthma this system utilizes separate asthma impairment (symptoms, SABA use, and pulmonary function) and risk factor (exacerbation frequency, exacerbation severity, and treatment adverse effects) assessments, individual demographics, and trigger sensitivity modifiers to construct a model of an individual's pertinent asthma trigger burdens. … An example of personalized range calibration for asthma is given in FIG. 14.”]


    PNG
    media_image11.png
    288
    479
    media_image11.png
    Greyscale

Harper, Kim, and Schmidt pertain to determining pulmonary conditions based on voice analysis.  Harper teaches that the user identity is determined before testing his voice.  Schmidt expressly teaches applying feature extraction to cough segments of speech and it would have been obvious to add personalized models of Schmidt to the combination for more accurate evaluation of each person’s condition and as combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim and Schmidt in view of Abeyratne (U.S. 2019/0080803).
Regarding Claim 8, Harper teaches or suggests:
8. The method of claim 7, further comprising: 
detecting a cough from the utterance; and [Harper refers to a reference for detecting coughs: “[0031] As another example, states or status of Coughing frequency and severity may be detected based on vocal biomarkers described in An update on measurement and monitoring of cough: what are the important study endpoints (Arietta Spinou et al.).” ]
analyzing features of the cough; [Harper does not expressly mention that it analyzes features of coughs.  But it analyzes features of the input voice in general and the voice would include the cough.  So the features of the cough get analyzed as well.]  
wherein determining the pulmonary condition is further based on the analysis of the features of the cough, and [Harper mentions coughing as “another example” for determining some condition of the user.  “[0026] Conventional methods for analyzing a voice audio sample for user states can be provided to classify a plurality of predetermined user states….”  Harper teaches determining pulmonary disease based on vocal biomarkers and also teaches analyzing coughing based on vocal biomarkers.  Does not say that the pulmonary condition is determined based on cough which suggested by the combination of the two teachings.]
the baseline model outputs one or more estimated features that are provided back to the baseline model as input. [The training loop is taught by Kim and not Harper.]
Kim teaches:
the baseline model outputs one or more estimated features that are provided back to the baseline model as input. [Kim, Figure 5, “model training 550” in a loop that receives “feature selection 540.”  “[0102] Model training component 550 may then train a mathematical model using the selected features. For example, model training component 550 may iterate over the speech data items of the training corpus, obtain the selected features for the speech data items, and then train the mathematical model using the selected features….”]
Harper and Kim pertain to detecting medical conditions based on voice features and it would have been obvious to combine the training feature of Kim with the diagnosis system of Harper in order to keep training the model continuously with the results that become available from the system of Harper and keep improving the model with time and use.
Neither Harper nor Kim discuss the specific case of analyzing coughs in detail.
Schmidt was added for teaching the personalized model and also mentions that chronic cough is one of the types of diseases that it detects.
Schmidt teaches:
8. The method of claim 7, further comprising: 
detecting a cough from the utterance; and [ Schmidt, Figure 3,  “[0012] FIG. 3 is a simplified flow chart illustrating the operation of patient-optimized detection, trending, and training firmware for cough detection”   “[0038] The patient monitoring and/or feedback device 104 can be a medical monitoring device such as cough and wheeze detection devices ….”]
analyzing features of the cough; [Schmidt, examples of features that are analyzed:  “[0047] For example, a 20 second audio capture of breathing and talking a standard assessment sentence can be analyzed, e.g., for amplitude, pitch, shortness of breath, cadence of speech, and compared with population and individual benchmarks as a leading indicator of worsening symptoms for that individual….”  “[0048] The phone input comprises segments of audio, video, motion, or activity, and this information is sent to the remote system for analysis. A voice analysis using pitch and amplitude perturbation features, and a set of measures of the harmonic-to-noise ratio are extracted from the transmitted speech files. Features are extracted and classified using known methods including those developed by http://www.voxpilot.com. These feature sets are used to test and train automatic classifiers ….”]  
wherein determining the pulmonary condition is further based on the analysis of the features of the cough, and [Schmidt determines a disease based on the analysis of the cough.  See [0047] above.  See also:  “[0044] … Cough comprises individual explosive sounds collected with a relative amplitude and frequency for each person over time. This data can be used to train the statistical detection model of the characteristics of cough sounds and audio background sounds….”  “[0045] The coughs per person per time unit are measured and compared to control and chronic cough patients for healthy cough range and an alert range indicative of a loss of healthy range cough frequency. FIG. 3 is a simplified flow chart illustrating the operation of patient-optimized detection, trending, and training firmware for cough detection.” ]
the baseline model outputs one or more estimated features that are provided back to the baseline model as input.  [Schmidt teaches that it trains its model using collected data and feedback from the patient because it develops personalized models for each patient:  “[0044] … This data can be used to train the statistical detection model of the characteristics of cough sounds and audio background sounds. Additionally, the firmware may be updated with further refined detection, thresholds, and analysis routines from the computer system..”  “[0040] …develop an individual profile for normal and abnormal activity. The delta between normal and pathology-induced detected changes is established using a personal best normal longitudinal baseline for the individual using both literature lookup of normal device reports and feedback from the person (e.g., I am feeling good) to establish the normal baseline. Literature and feedback (e.g., I had symptoms and/or a disease episode) is used to identify behavior, activity, voice, cough frequency, sleep pattern, etc., to establish pathology induced variation from normal. The baseline and disease characterized deviations from baseline are used to establish a personal probabilistic model and their conditional dependencies to determine the likelihood that a measured delta is indicative of a future disease exacerbation event.”]
Harper, Kim, and Schmidt pertain to determining pulmonary conditions based on voice analysis and Harper teaches that coughing frequency and severity may be detected from voice biomarkers.  Schmidt expressly teaches analysis of the voice for cough features and it would have been obvious to add the explicit cough analysis of Schmidt to the combination for more detailed steps regarding cough analysis and as combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.


    PNG
    media_image12.png
    755
    360
    media_image12.png
    Greyscale

Claim 14 is a device claim with limitations corresponding to the limitations of Claims 7 and is rejected under similar rationale.  

Claim 15 is a device claim with limitations corresponding to the limitations of Claims 8 and is rejected under similar rationale.  

Claim 19 is a computer program product system claim with limitations corresponding to the limitations of method Claims 6 and 7 and is rejected under similar rationale.
19. The non-transitory processor-readable medium of claim 16, wherein the method further comprises:
receiving a context accompanying the utterance; and [Claim 6]
determining the pulmonary condition based on analysis of the at least one speech feature in view of the context; [Claim 6]
wherein:
the utterance is obtained passively or proactively from the user of the electronic device; [Claim 7]
a baseline model captures correlation and dependencies between the one or more speech features and the selected phrase for a condition; [Claim 7]
the baseline model is personalized as a result of interaction between the user of the electronic device and a voice assistant coupled to the electronic device; and [Claim 7]
the context further comprises at least one of air quality information, command content information, opportunistic physiological data or a combination thereof and the command content comprises content of a search command. [Claim 6]

Claim 20 is a computer program product system claim with limitations corresponding to the limitations of method Claim 8  with one limitation from Claim 7 tucked in there and is rejected under similar rationale.  
20. The non-transitory processor-readable medium of claim 19, wherein the method further comprises: 
detecting a cough from the utterance; and [Claim 8]
analyzing features of the cough; [Claim 8]
wherein determining the pulmonary condition is further based on the analysis of the features of the cough, [Claim 8]
the opportunistic physiological data is received from a smart electronic device, and [Claim 7]
the baseline model outputs one or more estimated features that are provided back to the baseline model as input. [Claim 8]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim in view of Michaelis and Farrus.
Claim 12 is a device claim with limitations corresponding to the limitations of Claims 5 and adds the shimmer and jitter definitions from Claim 3 and is rejected under similar rationale.  Rationale of combining Farrus with the remaining references is as provided for Claim 3 and to provide an express definition which is implied in Kim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harper and Kim and further in view of Shrivastav and Farrus.
Claim 18 is a computer program product system claim with limitations corresponding to the limitations of method Claims 4 and 5.  Shrivastav teaches both the use of duration of pauses and sentence structure for determining impairment.  (Michaelis which was applied to Claim 5 for the teaching of duration of pause is not required for the rejection.)
Shrivastav teaches:
18. The non-transitory processor-readable medium of claim 17, wherein the method further comprises: 
retrieving an expected position of at least one speech segment based on a knowledge base; [Shrivastav performs ASR in order to determine the word and phrases and the syntax of the sentence which indicates the position and location of each part of speech in a sentence and by evaluating the sentence structure determines the presence of a disfluency which indicates impairment.  See [0032] for repetition of the words which is another teaching of “expected position” of the Claim.]
determining position of the at least one speech segment based on the expected position and generate the at least one speech feature for the at least one speech segment; [Shrivastav, “[0042] Similarly to PD, the biomarkers for Alzheimer's disease may include the measures described above as well as detailed analyses of the speaker's language characteristics. These may be determined through analyses of the number of words spoken, the types of words (e.g. nouns, verbs, adjectives, articles, etc.), grammatical complexity of the phrases and/or sentence, the number of occurrence of specific words/phrases in conversation, or instances of dysfluencies such as pauses, hesitations or repetitions of words or part-words….”]
identifying at least one pause within the phrase; and [Shrivastav, “[0032] … The analyses may also include, but is not limited to, analyses of the number of words spoken, the types of words (e.g. nouns, verbs, adjectives, articles, etc.) grammatical complexity of the phrases and/or sentence, the number of occurrence of specific words/phrases in conversation, or instances of dysfluencies such as pauses, hesitations or repetitions of words or part-words….”  “[0041] In accordance with an embodiment of the invention, one or more acoustic measures for Parkinson's disease can include, but are not limited to, fundamental frequency (F.sub.0), voice onset time, pause duration, and/or changes in F.sub.0; voice onset time, and/or pause duration;….”]
determining the pulmonary condition based on analysis of pause duration and pause pattern of the at least one pause; [Shrivastav, “[0041] In accordance with an embodiment of the invention, one or more acoustic measures for Parkinson's disease can include, but are not limited to, fundamental frequency (F.sub.0), voice onset time, pause duration, and/or changes in F.sub.0; voice onset time, and/or pause duration;….”]
wherein jitter comprises consistency of localized periodicity for voiced sounds, and shimmer comprises consistency of localized vocal amplitude for the voiced sounds.
Harper, Kim, and Shrivastav pertain to determining pulmonary conditions that may impact cognitive ability or neurological diseases that directly impact cognitive ability and it would have been obvious to combine the use of disfluencies including pauses and poor sentence structure (position and location of phrases and sentence segments) from Shrivastav with the system of combination that evaluates the language of the user for content and context in order to add another measure for determining some type of impairment and as combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
The definition of jitter and shimmer is not included in Kim.
Farrus teaches:
wherein jitter comprises consistency of localized periodicity for voiced sounds, and shimmer comprises consistency of localized vocal amplitude for the voiced sounds. [Farrus as applied to Claim 3 teaches this limitation which is a mere definition.]
Rationale for combination as provided for Claim 3.  This limitation provides a definition and should be understood from a reference that teaches the use of these two parameters.  An express reference was added for completeness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“In electronics and telecommunications, jitter is the deviation from true periodicity of a presumably periodic signal, often in relation to a reference clock signal. In clock recovery applications it is called timing jitter.[1] Jitter is a significant, and usually undesired, factor in the design of almost all communications links.”  Wikipedia, 16:20, 28 December 2017‎.
For Claim 2 see Lee (U.S. 20130275126):  “[0007] In speech, vowel sounds may be identified from formants.”
See also Larson (US 20150364146):  “[0027] Subsequently, in step 108, one or more software modules and/or applications may process the stored audio signal. The audio signal may be processed in order to determine the exact phoneme pronounced by the user, where the phoneme may include one or more formants. Formants are the key factor for identifying specific phonemes and hence specific vowel pronunciation. Software modules and/or applications may employ a variety of techniques for extracting and measuring formants from the stored audio signal. Typically, the method employed for extracting formants may include measuring the frequency and wavelength for a subsequent identification of formants.”
For Claim 3, see also Quatieri (U.S. 2015/0112232), Figure 1, “machine learning patient specific adaptation 110.”
For Claims 4 and 18 see also Nathan (U.S. 20170231528) which teaches identifying a whole slew of medical conditions based on inputs including speech impairment.  “[0032] Examples of the medical condition include, but are not limited to, Multiple Sclerosis (MS), Primary Progressive Multiple Sclerosis (PPMS), Huntington's disease (Chorea), Epilepsy & Seizures, Parkinson's disease, Post Stroke conditions, Tobacco use related conditions, Asthma, Cancer, Arthritis, Chronic Obstructive Pulmonary Disease (COPD), Diabetes, heart disease, Obesity, Osteoporosis, Alzheimer's disease, Reflex Sympathetic Dystrophy (RSD) Syndrome, Pruritus and Chronic kidney disease (CKD). Going forward in this disclosure, the present invention will be described taking the example of Multiple Sclerosis. However, for a person skilled in the art it is understood that this example is just for understanding purposes and the disclosure can be implemented for other medical conditions that may result in impairment with respect to motion in the patients.”  “[0012] In an embodiment of the present invention, the first set of parameters is captured by a body worn device of the patient and the second set of parameters is provided by at least one of, a mobile communication device, wearable device, smartphone, tablet, personal digital assistant (PDA) and Internet of Things device. The second set of parameters may be indicative of any one of, but not limited to, fatigue, walking/running/movement related behavior, weakness, bladder dysfunction, anxiety/nervousness, severe headache, nausea, gastrointestinal discomfort, vision problems and speech impairment of the patient.”
Provost (U.S. 2020/0075040).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659